Citation Nr: 0632827	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  97-05 737	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a left tibia fracture prior to February 4, 
2006.

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a left tibia fracture from 
February 4, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to January 
1995 in addition to 13 years and one month of prior active 
service.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In April 1997, the appellant failed to 
appear for a scheduled RO hearing.  The appellant has neither 
given good cause for failure to appear nor asked that the 
hearing be rescheduled; therefore, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2006).  In July 2003, 
the Board remanded the case to the RO for additional 
development.  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Prior to February 4, 2006, the residuals of the veteran's 
left tibia fracture was manifested by no more than moderate 
ankle disability, with 10 degrees of dorsiflexion.  It was 
not manifested by malunion of the left tibia with marked 
ankle disability or ankylosis.

2.  After February 4, 2006, the veteran's residuals of a left 
tibia fracture is neither manifested by malunion of the tibia 
with marked ankle disability, nor by incomplete paralysis of 
severe peroneal neuropathy. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
prior to February 4, 2006, the criteria for a 20 percent 
evaluation for residuals of a left tibia fracture have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262, 4.124a, Diagnostic Code 8521 
(2006).

2.  After February 4, 2006, the criteria for an initial 
rating in excess of 20 percent for residuals of a left tibia 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262, 
4.124a, Diagnostic Code 8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, May 
1997, October 2002, April 2004, and May 2005 RO letters 
satisfied the four elements delineated in Pelegrini.  
Further, in compliance with the Board's July 2003 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to the April 2004 VA 
notice letter.  Thus, the Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claims, which VA has not sought.  The Board notes 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In February 2006, the 
veteran was examined and the examiner provided the requested 
etiology opinion.  In the same month, VA readjudicated the 
appeal and issued a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 2003 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that the evidence of record-- service and post-service 
medical records, service personnel records, VA examination 
reports, and lay statements --  is adequate for determining 
the criteria for a higher initial rating and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since the 20 percent disability rating is being 
granted from the date of receipt of the original claim and a 
higher initial rating in excess of 20 percent is being 
denied, there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  Moreover, the 
April 2004 VA letter satisfied the four elements delineated 
in Pelegrini.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996).

Analysis

The veteran contends that his service-connected disability, 
residuals of a left tibia fracture, warrants a higher initial 
rating prior to and after February 2006.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's left tibia disorder is currently rated as 
noncompensable prior to February 4, 2006 and as 20 percent on 
and after February 4, 2006, under 38 C.F.R. § 4.71a, 4.124a, 
Diagnostic Codes 5262-8521.  Under Diagnostic Code 5262, a 
maximum 40 percent evaluation requires the nonunion of tibia, 
with loose motion, and requiring a leg brace.  A 30 percent 
evaluation requires the malunion of the tibia with marked 
knee or ankle disability and a 20 percent evaluation requires 
malunion of the tibia with moderate knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Although Diagnostic 
Code 5271, also rates the limitation of the ankle, it is not 
applicable with regards to the veteran's claim for a higher 
initial rating because it does not provide a rating higher 
than the current 20 percent.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Under Diagnostic Code 8521, a maximum 40 percent evaluation 
requires complete paralysis of the peroneal.  At 30 percent 
the requirement is incomplete paralysis with severe peroneal 
neuropathy, while, a 20 percent evaluation requires moderate 
peroneal neuropathy.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.

In March 1995, the veteran underwent a VA orthopedic 
examination of his joints.  At the examination, the veteran 
reported numbness in the left knee area.  An X-ray of the 
left tibia shows no bony abnormality.  Examination of the 
left tibia revealed no evidence of redness, heat, swelling or 
deformity, or ankylosis and reflexes and sensation were 
intact.  The examiner found tenderness to palpation over the 
distal tibia region on the left and 10 degrees of 
dorsiflexion for the left ankle.  Accordingly, the veteran's 
symptomatology for his left ankle, to include, numbness, 
tenderness to palpation, and his limited dorsiflexion, 
approximates a 20 percent disability rating under Diagnostic 
Code 5262.  See 38 C.F.R. § 4.7.  

Subsequently, an August 2002 orthopedic examination revealed 
that the veteran's dorsiflexion improved to 19 degrees.  
However, as the VA examiner had noted, the veteran continued 
to report pain, weakness, stiffness, swelling, instability, 
and lack of endurance in his left ankle.  The VA examiner 
opined that there were no neurologic deficits in the 
veteran's tibial fracture; but, it appears that the examiner 
did not perform any neurological tests to support his 
opinion.  Following a Board remand, in February 2006, the 
veteran underwent a VA neurological examination for the 
residuals of his left tibia fracture and the neurological 
examiner diagnosed the veteran with peroneal neuropathy in 
association with weakness and numbness to his left ankle.  
Based on the February 2006 examination, the VA granted the 
veteran a 20 percent disability rating under Diagnostic Code 
8521.  Without medical evidence showing that the veteran did 
not have a diagnosis of peroneal neuropathy at the August 
2002 examination, the Board must find in the veteran's favor 
and continue his 20 percent disability rating for neuropathy 
even though his dorsiflexion had improved at the August 2002 
examination.  

Thus, resolving the benefit of doubt in the veteran's favor, 
the Board finds that, prior to February 4, 2006, the 
veteran's symptomatology, under Diagnostic Codes 5262-8521, 
approximates a 20 percent disability rating, and no more.  
38 C.F.R. § 4.71a, Diagnostic Code 5262, 4.124a, Diagnostic 
Code 8521.

Regarding the veteran's claim for an initial rating in excess 
of 20 percent after February 2006, at the February 2006 VA 
examination, the veteran reported that his left extremity had 
no flare-ups and that weakness had improved.  There were no 
reports of precipitating, aggravating or alleviating factors, 
pain, or nerve conditions.  The veteran did not take 
medication for his left tibia disorder.  However, the veteran 
did report occasional numbness and difficulty with the use of 
his left leg.  On physical examination, the VA examiner found 
that vibration and sensation were intact in the upper left 
extremity with decreased sensation in the lower left 
extremity above the foot and knee.  After reviewing the 
veteran's claims file and medical history, the VA examiner 
diagnosed the veteran with peroneal neuropathy in association 
with weakness and numbness.  Also, an August 2002 X-ray 
examination report shows the veteran's left knee and ankle 
joints to be normal and the joint spaces well preserved with 
no fracture or subluxation.  Based on the above, the Board 
finds that the evidence supports the assignment of a 20 
percent evaluation for residuals of a left tibia fracture, 
and no more.

The Board has considered an evaluation in excess of 20 
percent, but such is not demonstrated by the evidence.  The 
symptomatology required for a 30 percent rating have not been 
met.  There is no evidence of marked ankle disability or 
incomplete paralysis with severe peroneal neuropathy.  
Therefore, entitlement to an evaluation in excess of 20 
percent is not merited.

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 20 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's residuals of a left tibia 
fracture has resulted in frequent hospitalizations or caused 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating of 20 percent prior to February 
4, 2006 for residuals of a left tibia fracture is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial rating in excess of 20 percent for residuals of a 
left tibia fracture, from February 4, 2006, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


